Case 5:20-mj-01961 Document 2 Filed on 10/05/20 in TXSD Page 1of1

| STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Jose Enrique SANDOVAL-Medrano
I, Mark A. Kwitowski, declare and state as follows:

On or about October 04, 2020 the defendant Jose Enrique SANDOVAL-Medrano was apprehended near Laredo, Texas.
After a brief interview it was determined that, Jose Enrique SANDOVAL-Medrano was an /undocumented alien from
Mexico and subsequently placed under arrest. Further investigation revealed that Jose Enrique SANDOVAL-Medrano
was previously REMOVED from the United States on 03/17/2020 at El Paso,Tx. There is no record that Jose Enrique
SANDOVAL-Medrano has applied for or received permission from the Attorney General or the Secretary of Homeland
Security to re-enter the United States after deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 4th day of October, 2020, at Laredo, Texas. MK, (CESK

Mark A. Kwitowski

Border Patrol Agent
United States Border Patrol

 
